McGRAW, Justice,
concurring, in part, and dissenting, in part:
(Filed Dec. 5, 2003)
I concur with the majority’s decision that the Policemen’s Civil Service Commission has the authority to investigate whether or not a vacancy exists within the police department. I agree with the majority that Police Commissions have extensive investigatory powers, and that “Police Commissions serve as a counterbalance to the mayor’s broad authority.”
However, I dissent to the majority’s conclusion that the city has unbridled discretion to determine whether or not a vacancy exists. As the majority noted in syllabus point 3, “An underlying purpose of the police civil service statute ... is to give security to members of paid police departments of municipalities having a population of five thousand or more against the vicissitudes of municipal elections.” (citing syl. pt. 4, in part, Dougherty v. City of Parkersburg, 138 W.Va. 1, 76 S.E.2d 594 (1952)). Granting the city sole authority to determine vacancies creates a temptation for the city to eliminate positions when officials simply don’t like the personality or politics of a particular candidate. Because I think that Police Civil Service Commissions should play a larger role in this process, I must respectfully dissent to this aspect of the majority opinion.